Citation Nr: 1308683	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia and if so whether the reopened claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids and if so whether the reopened claim should be granted. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the right wrist and if so whether the reopened claim should be granted. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability and if so whether the reopened claim should be granted. 

5.  Entitlement to service connection for bilateral knee disability. 

6.  Entitlement to service connection for a disability of the right foot. 

7.  Entitlement to service connection for residuals of a head injury. 

8.  Entitlement to service connection for a dental disability. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2004, a hearing before a Veterans Law Judge was held at the RO.  The Veterans Law Judge who chaired the August 2004 Board hearing is no longer with the Board.  A transcript of the hearing is of record.  

In a decision dated in March 2005, the Board denied the Veteran's claims to reopen claims for service connection for schizophrenia, hemorrhoids, and a disability of the right wrist; claims for service connection for diabetes mellitus, residuals of a head injury, and a dental disability; and claims for special monthly pension based on his spouse's need for regular aid and attendance of another person and for a TDIU.  The Board also dismissed his appeal for special monthly pension based on the need for regular aid and attendance of another person.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 order, the Court vacated the Board's decision in part and remanded the case to the Board for further proceedings consistent with the decision.  The Court, however, determined that as the Veteran had presented no arguments regarding the Board's denial of the claim for service connection for diabetes mellitus, the dismissal of the claim for special monthly pension based on his need for regular aid and attendance, or the denial of the claim for special monthly pension based on his spouse's need for regular aid and attendance, those matters were considered abandoned on appeal. 

In January 2008, the Board issued a remand in this case.  In April 2008, the Board determined that the remand was issued prematurely, and the remand was thereby recalled.  Thereafter, in June 2008, the Board remanded the case for additional development.  The case has been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 



REMAND

The Board notes that in recent correspondence, the Veteran has insisted that the undersigned Veterans Law Judge (VLJ) has denied him an opportunity for a hearing.

In a January 2013 letter, the Board requested clarification from the Veteran as to whether he still wants to attend a hearing before the Board, and if so, what type of hearing he would prefer.  The letter noted that in a March 2012 statement, the Veteran requested a formal hearing before a member of the Board.  However, in this correspondence the Veteran did not specify what type of hearing he was requesting.  The January 2013 letter informed the Veteran of his options for another Board hearing. 

While the Veteran has not responded to the Board's January 2013 letter to indicate his preference with regard to a hearing before the Board, he has submitted numerous incoherent statements containing accusations that the undersigned VLJ has denied him a hearing.

In light of the above, and considering that the Veteran's August 2004 Board hearing was a Travel Board hearing, the Board has determined that the Veteran should be afforded a hearing before a member of the Board at the RO. 

Since Travel Board hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the advancement of his appeal on the Board's docket.  Thereafter, the case should be processed in accordance with established appellate procedure.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



